Citation Nr: 1117778	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-24 805	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to the Veteran's service-connected sinusitis. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to September 1982 and from January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

A Travel Board hearing in front of the undersigned Acting Veterans Law Judge was held in June 2009.  A transcript of that hearing has been associated with the claims file. 

In August 2009 the Board remanded the Veteran's claim for further development.  Unfortunately, the claims file reflects that further action is warranted, even though such will, regrettably, further delay an appellate decision on this issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for sleep apnea, arguing that it is etiologically related to either active service or to her service-connected chronic sinusitis.  The Board finds that additional development is necessary on these issues.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

The Veteran first claimed entitlement to service connection for sleep apnea in March 2003.  A January 2005 rating decision denied entitlement to service connection for that condition, finding that there was no evidence that the condition was incurred in or aggravated by military service.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in December 2005.  A Statement of the Case (SOC) was issued in May 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2006.  In August 2009 the Veteran's claim first came before the Board.  At that time the Board remanded the claim for further development.  The Board notes that the August 2009 Board decision also granted entitlement to service connection for rhino sinusitis, finding that it was manifested during service.  

Following the Board's August 2009 remand the Veteran was afforded a VA examination in March 2010 in support of her claim.  Unfortunately, the report from this examination is somewhat unclear.  Most notably, in his report the examiner noted a July 2009 request from the Board.  He noted that an otolaryngologist "submitted an opinion that was paraphrased by the BVA in a decision to deny" a connection between sinusitis and sleep apnea.  The examiner went on to describe the basis of the otolaryngologist's opinion.  

On thorough review of the claims file the Board is unable to find such an opinion.  Accordingly, the basis for the March 2010 examiner's opinion is unclear.  As such, the RO/AMC should seek to obtain an addendum to the medical opinion of record as to any possible etiological relationship between the Veteran's sleep apnea and her service-connected sinusitis.  An accompanying rationale must be obtained.  In this addendum the examiner must address the cited otolaryngologist opinion and its apparent absence from the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who considered the matter and examined the Veteran in March 2010 to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is etiologically linked to the Veteran's sinusitis.  The claims folder should be made available to and be reviewed by the examiner and a rationale for the opinion offered must be included in the report provided.  The examiner must also address the cited otolaryngologist opinion and its apparent absence from the claims file.  If citation of this opinion was made in error the examiner should state whether or not this alters his opinion.  

If the examiner determines that additional physical examination of the Veteran is required and/or the examiner is not available and another medical professional cannot render the requested opinion based upon the evidence of record, an examination should be scheduled. 

2.  When the requested development has been completed the case should again be reviewed, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
SARAH B. RICHMOND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


